DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 8/13/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
Claim 33 has been amended.
	Claims 33-34, 40-43 are pending and are under examination.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 33-34 and 40-43 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative under 35 U.S.C. 103 as being unpatentable over WO 2007/138597 (of record).
WO 2007/138597 teaches a method for engrafting hematopoietic stem cells in a recipient comprising contacting ex vivo a sample of donor stem cells with apoptosis 
	Applicant’s arguments and the declaration of Inventor Yarkoni, filed 1/21/21 have been fully considered, but they are not persuasive.
	Applicant argues that the present claims are directed to a method of activating CD34+ cells, while the method of WO 2007/138597 is directed to induction of apoptosis, which is entirely different.  Applicant argues that the declaration of Inventor Yarkoni demonstrates the surprising activation effect of FasL over a broad range of concentration and incubation times, which is unexpected.
	The method of WO 2007/138597 involves induction of apoptosis in non-stem cells, and teaches that the FasL treatment does not induce apoptosis of stem cells (i.e. the CD34 cells). However, activation of CD34 stem cells would be a latent or inherent property of contacting said CD34 cells with said FasL in the method of WO 2007/138597.  This is confirmed by the data in the Yarkoni declaration and the activation of CD34+ cells is an inherent or latent property of the method of WO 2007/138597, and not an unexpected result.  
For example, the declaration establishes that the same concentrations and incubation times of WO 2007/138597 that are effective in apoptosis induction non-stem cells are also effective for activating CD34 cells.  See Figure 1A of the declaration, wherein incubation with 25, 50, or 100 ng/ml of FasL induces apoptosis in non-stem cells (T cells), and those same concentrations are also effective in activating CD34 cells, as shown in Figure 3 and 4.  Furthermore, the data demonstrate that timeframes of 1-4 hours are effective in activating CD34 cells (WO 2007/138597 teaches a 1 hour Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Additionally, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Additionally, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)

Claim 33-34, and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/138597, in view of 20040197876 and 6046310 (of record), 
The teachings of WO 2007/138597 are described above.
WO 2007/138597 does not explicitly teach a specific FasL concentration.
However it would be obvious and routine to optimize the concentration, and a concentrations of approximately 50 ng/ml is well within the purview of the ordinary artisan.  For example, see the ‘876 publication which teaches that a 50ng/ml concentration is effective for inducing apoptosis when using oligermerized FasL (see paragraph 48, in particular). Likewise, the ‘310 patent teaches that effectiveness of FasL varies by formulation, but can be used in vitro  by assaying in concertation ranging from 0.001 ng/ml to 1000ng/ml. “[W]here the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is noted that a 50 ng/ml concentration, made obvious for performing the method of WO 2007/138597, is also a concentration that is effective in activating CD34 cells, as disclosed by the present specification.
Applicant’s arguments and the declaration of Inventor Yarkoni, filed 1/21/21 have been fully considered, but they are not persuasive.
Applicant argues that the claims are not obvious for the same reasons set forth above.
However, it would be obvious based on the cited references to use a concentration of 50ng/ml, using a 1 hour incubation,  and doing so would activate CD34 cells.  See Figures 3-4 of the declaration.  Therefore, activation of CD34 cells is a latent property of the method made obvious above. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644